Per Curiam:

In this case, on January 5,1903, the judge of the district court gave the defeated party until March 31, 1903, to make and present a case-made for settlement and signing, upon five days’ notice of the time and place. On January 11 the judge’s term of office expired. *853Under the decisions of this court his jurisdiction to settle and sign the case ended with March 30, 1903. The case was settled and signed on March 31, 1903. There is nothing whatever in the order to indicate that March 31 was intended as an event upon which the settling and signing of the case should occur. The fact that a notice was served fixing that day for settling and signing the case, that the parties appeared before the judge on that day, and that the judge then settled and signed the case, cannot modify the order or change its meaning.
Therefore, the proceeding in error is dismissed for want of jurisdiction.